Citation Nr: 0832288	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-30 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service-connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1973 to March 1995.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida which denied the veteran's claim for 
entitlement to service connection for Hepatitis C.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at St. Petersburg in June 2007.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

This case was remanded by the Board in November 2007 for 
additional evidentiary development.  Specifically, the case 
was remanded for VCAA notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, to request 
and obtain any and all outstanding medical records, to the 
extent available, and for VA examination to determine the 
nature and etiology of the veteran's Hepatitis C.  This was 
accomplished, and in June 2008 the VA Appeals Management 
Resource Center (AMC) issued a supplemental statement of the 
case which continued to deny the veteran's claim for 
entitlement to service connection for Hepatitis C.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.  


FINDING OF FACT

The veteran's Hepatitis C is as likely as not related to 
military service.


CONCLUSION OF LAW

Service-connection for Hepatitis C is warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159, 
(2007).  In light of the favorable decision for the veteran 
in this case, any error in the timing or content of VCAA 
notice or assistance is moot.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran seeks service connection for Hepatitis C, which 
he contends was contracted while in service either during 
surgical procedures, while exposed to unsanitary conditions 
in Panama, or after receiving preventative shots with a 
shared "air gun."  See September 2004 statement in support 
of claim.

With respect to the matter of a current disability, the Board 
notes that the veteran was diagnosed with Hepatitis C in May 
2000.

With respect to the matter of in-service disease or 
disability, the Board notes that the veteran was not found to 
have Hepatitis C while in the military.  The contemporaneous 
evidence, namely the service medical records, to include the 
veteran's separation examination, makes no reference to any 
diagnosis of Hepatitis C during service.  However, the Board 
points out that the veteran is competent to assert that he 
was exposed to unsanitary conditions in Panama, that he 
shared razors and toothbrushes, had multiple sex partners, 
and that he was administered injections via an air gun while 
on active duty.  The Board further points out that there is 
no reason in the record to doubt the veteran's credibility as 
to the events he described in service.  

As to whether the current Hepatitis C is related any of these 
events in service, the Board finds that the record supports 
such a link.  Specifically, the Board notes that the veteran 
was provided an April 2008 VA examination to determine the 
nature and etiology of his disability, wherein the examiner 
concluded that the "veteran as likely as not got his 
Hepatitis C while in service."  The examiner based his 
opinion on the fact that the veteran exhibited some risk 
factors for Hepatitis C including the possibility that he 
shared toothbrushes and razors while on active duty and that 
he received air gun injections.  The examiner also noted that 
there was no evidence of any past drug use or of any tattoos.  
The examiner acknowledged that the disability was not 
identified in service, but the examiner explained that a 
person can have Hepatitis C for 10 to 20 years before 
discovery or that a person can even have the disability as 
much as a lifetime and never be diagnosed with the condition. 

The Board that there is no contrary medical opinion of 
record.  Consequently, the Board concludes that service 
connection for Hepatitis C is warranted.  The benefit sought 
on appeal is granted.




ORDER

Service connection for Hepatitis C is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


